Citation Nr: 1442211	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  12-04 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an increased disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel






INTRODUCTION

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The Veteran served on active duty from May 1968 to September 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Board notes that in January 2008, the Veteran filed a claim for entitlement to service connection for PTSD.  In a May 2009 Rating Decision, his PTSD claim was granted and was evaluated at 10 percent disabling, effective December 18, 2008.  The Veteran submitted new evidence within a year and in a December 2009 Rating Decision, his service-connected PTSD was increased from 10 percent to 30 percent, effective December 18, 2008.  In a January 2010 VA Form 9, the Veteran appealed his 30 percent PTSD rating.  In a March 2010 letter, the Veteran withdrew his PTSD claim.  In a December 2010 letter, the Veteran filed a new claim for an increased disability rating, in excess of 30 percent, for PTSD.  This claim was denied in a March 2011 Rating Decision.  The Veteran subsequently appealed this Rating Decision and the issue is once again before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Veteran's last Compensation and Pension (C&P) Examination for PTSD was in February 2011.  The C&P examiner never addressed the August 2010 treatment report by the Veteran's Vet Center counsellor who wrote that the Veteran "remains at 30% SC and should be higher."  In a February 2011 letter, the Veteran asserted that his last examination was "not true and functional."  He wrote that the doctor that interviewed him was not a member of the C&P group, was not familiar with the PTSD examination, and invited the Veteran's spouse to sit in on the interview.  The Veteran wrote that he felt that he could not speak freely about his PTSD with his wife in the room.

In December 2011, the Veteran submitted a letter from his spouse.  She wrote that while his C&P examination characterized their marriage as positive, the Veteran had social impairment and had difficulty maintaining relationships.  She wrote that she and the Veteran had been to a marriage counselor.  She also wrote that the Veteran had difficulty maintaining social relationships and was no longer a member of the various motorcycle groups he used to belong to.  Additionally, she wrote that the Veteran was no longer a member of a sweat lodge.  The Veteran's spouse wrote that he had problems with abstract thinking and difficulty in understanding complex tasks.  She wrote that a car project that would normally take him about two weeks to finish was now taking him over six months and that the Veteran had a lack of motivation.

In a September 2014 Appellant Brief, it noted that the Veteran's PTSD symptoms had worsened since he was last examined in February 2011.  Given the gap in time since the last examination, and the assertion that his symptoms have worsened, the Board finds that this matter should be remanded to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent, and severity of his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical records of all evaluations and treatment the Veteran received for his service-connected PTSD.  All requests for records and responses must be associated with the claims folder.

2. After the above has been completed, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of his service-connected PTSD.  The entire claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed and all findings should be reported in detail.  

The examiner is asked to:

a. Indicate all psychiatric disabilities currently shown; and determine all current manifestations associated with the Veteran's service-connected PTSD;

b. Specifically address the degree of social and occupational impairment caused by the Veteran's PTSD.

c. A current Global Assessment of Functioning (GAF) score should also be provided.  

A complete rationale for all opinions expressed should be provided, to include if the examiner determines an opinion cannot be provided without resorting to speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that an examiner's report that he or she cannot provide an opinion without resorting to speculation is inadequate unless the examiner provides a rationale for that statement).

3. Thereafter, the AOJ should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AOJ should review the examination reports to ensure that they are responsive to and in compliance with the directives of this remand and if not, the AOJ should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. After completing any additional development deemed necessary, the AOJ should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the issue remains denied, the Veteran and his representative must be provided a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


